Title: To John Adams from Samuel Lyman, 22 October 1798
From: Lyman, Samuel
To: Adams, John



Sir
Springfield Octr: 22d 1798

I believe it will afford you a little satisfaction, to read the enclosed Sermon, not only on account of the just Sentiments it contains, but also on account of the evidence it gives, that a Preacher of Jacobinism, may become a Preacher of Righteousness—The Cause of Truth and Federalism is substantially good, & will prevail, it commands the respect of Doctor Lathrop—Science and Literature must sacrifice to it, althô they may for a Season, burn incense to other Gods—
I am, Sir, with sentiments / of the greatest respect and / Esteem your / hble: Sert

Samuel Lyman